Exhibit 10.4


NON-QUALIFIED STOCK OPTION AGREEMENT
NON-PLAN


THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) entered into as of
August 30, 2011 (the “Grant Date”) between Options Media Group Holdings, Inc.
(the “Company”) and Jeffrey Yesner (the “Optionee”).


WHEREAS, pursuant to the authority by action taken by the Board of Directors
(the “Board") the Company has granted the Optionee the right to purchase common
stock of the Company.


NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:


1.           Grant of Non-Qualified Stock Options.  The Company irrevocably
granted to the Optionee, as a matter of separate agreement and not in lieu of
salary or other compensation for services, the right and option to purchase all
or any part of 3,000,000 shares of authorized but unissued or treasury common
stock of the Company (the “Options”) on the terms and conditions herein set
forth.  The common stock shall be unregistered unless the Company voluntarily
files a registration statement covering such shares with the Securities and
Exchange Commission.  The Options are not intended to be Incentive Stock Options
as defined by Section 422 of the Internal Revenue Code of 1986 (the “Code”) and
are not issued under any of the Company’s equity incentive plans.  This
Agreement replaces any stock option agreement or offer letter previously
provided to the Optionee, if any, with respect to these Options.


2.           Price.  The exercise price of the Options is $0.0365 per share.


3.           Vesting - When Exercisable.


(a)           The Options shall vest quarterly in twelve approximately equal
increments each March 31st, June 30th, September 30th, and December 31st
beginning December 31, 2011, subject to the Optionee’s continued employment with
the Company on each applicable vesting date.  Any fractional vesting shall be
rounded up to the extent necessary.


(b)           Subject to Sections 3(c) and 4 of this Agreement, the Options may
be exercised prior to vesting and remain exercisable until 6:00 p.m. New York
time for five years from the Grant Date (the “Expiration Date”).


(c)           Notwithstanding any other provision of this Agreement, at the
discretion of the Board, the Options, whether vested or unvested, shall no
longer be exercisable and will be immediately forfeited if any of the following
events occur:


                                                (1)           The Optionee is
dismissed as an employee based upon fraud, theft, or dishonesty, which is
reflected in a written or electronic notice given to the employee;


(2)           The Optionee purchases or sells securities of the Company in
violation of the Company’s insider trading guidelines then in effect, if any;

 
1

--------------------------------------------------------------------------------

 
(3)           The Optionee breaches any duty of confidentiality including that
required by the Company’s insider trading guidelines then in effect, if any;

           
                                                (4)
The Optionee competes with the Company during a period of one year following
termination of employment by soliciting customers located within or otherwise
where the Company is doing business within any state, or where the Company
expects to do business within three months following termination and, in this
later event, the Optionee has actual knowledge of such plans;



(5)           The Optionee is unavailable for consultation after termination of
the Optionee if such availability is a condition of any agreement between the
Company and the Optionee;


(6)           The Optionee recruits Company personnel for another entity or
business within 24 months following termination of employment;


(7)           The Optionee fails to assign any invention, technology, or related
intellectual property rights to the Company if such assignment is a condition of
any agreement between the Company and the Optionee;


(8)           The Optionee acts in a disloyal manner to the Company; or


(9)           A finding by the Board that the Optionee has acted against the
interests of the Company.


4.           Termination of Relationship.


(a)           If for any reason, except death or disability as provided below,
the Optionee ceases to act as an employee of the Company, then all rights
granted hereunder shall terminate effective three months from that date.  Any
part of the Options that was not exercisable immediately before termination of
the Optionee’s employment shall terminate at that time.


(b)           If the Optionee shall die while an employee of the Company, the
personal representative of the Optionee’s estate or any Transferee, as defined
herein, shall have the right within two years following the date of death to
exercise the Optionee’s vested Options subject to Section 3(c).  For the purpose
of this Agreement, “Transferee” shall mean a person to whom such shares are
transferred by will or by the laws of descent and distribution.  For purposes of
this Section 4(b) “Company” shall include subsidiaries and/or affiliates of the
Company.


(c)           If the Optionee becomes disabled while an employee of the Company
within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, the
Optionee shall have the right within two years following the date the Optionee
ceases to act as an employee as a result of such disability to exercise the
Optionee’s vested Options.


(d)           Notwithstanding anything contained in this Section 4, the Options
may not be exercised after the Expiration Date.

 
2

--------------------------------------------------------------------------------

 
5.           Profits on the Sale of Certain Shares; Redemption.  If any of the
events specified in Section 3(c) of this Agreement occur within one year from
the date the Optionee last performed services as an employee for the Company
(the “Termination Date”) (or such longer period required by any written
employment agreement), all profits earned from the sale of the Company’s
securities, including the sale of shares of common stock underlying this Option,
during the two-year period commencing one year prior to the Termination Date
shall be forfeited and immediately paid by the Optionee to the
Company.  Further, in such event, the Company may at its option redeem shares of
common stock acquired upon exercise of this Option by payment of the exercise
price to the Optionee.  To the extent that another written agreement with the
Company extends the events in Section 3(c) beyond one year following the
Termination Date, the two-year period shall be extended by an equal number of
days.  The Company’s rights under this Section 5 do not lapse one year from the
Termination Date but are a contract right subject to any appropriate statutory
limitation period.


6.           Transfer.  No transfer of the Options by the Optionee by will or by
the laws of descent and distribution shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and a
copy of the letters testamentary or such other evidence as the Board may deem
necessary to establish the authority of the estate and the acceptance by the
Transferee or Transferees of the terms and conditions of the Options.


7.           Method of Exercise.  The Options shall be exercisable by a written
notice which shall:


(a)           state the election to exercise the Options, the number of shares
to be exercised, the person in whose name the stock certificate or certificates
for such shares of common stock is to be registered, address and social security
number of such person (or if more than one, the names, addresses and social
security numbers of such persons);


(b)           contain such representations and agreements as to the holder’s
investment intent with respect to such shares of common stock as set forth in
Section 12 hereof;


(c)           be signed by the person or persons entitled to exercise the
Options and, if the Options are being exercised by any person or persons other
than the Optionee, be accompanied by proof, satisfactory to counsel for the
Company, of the right of such person or persons to exercise the Options;


(d)           be accompanied by full payment of the exercise price by tender to
the Company of an amount equal to the exercise price multiplied by the number of
underlying shares being purchased either in cash, by wire transfer, or by
certified check or bank cashier’s check, payable to the order of the Company;
and
 
(e)           be accompanied by payment of any amount that the Company, in its
sole discretion, deems necessary to comply with any federal, state or local
withholding requirements for income and employment tax purposes.  If the
Optionee fails to make such payment in a timely manner, the Company may: (i)
decline to permit exercise of the Options or (ii) withhold and set-off against
compensation and any other amounts payable to the Optionee the amount of such
required payment. Such withholding may be in the shares underlying the Options
at the sole discretion of the Company.


The certificate or certificates for shares of common stock as to which the
Options shall be exercised shall be registered in the name of the person or
persons exercising the Options.

 
3

--------------------------------------------------------------------------------

 
8.           Sale of Shares Acquired Upon Exercise of Options.  If the Company
registers its Common Stock under the Securities Exchange Act of 1934, and the
Optionee is an officer (as defined by Section 16(b) of the Securities Exchange
Act of 1934 (“Section 16(b)”)) or a director of the Company, any shares of the
Company’s common stock acquired pursuant to the Options cannot be sold by the
Optionee until at least six months elapse from the Grant Date except in case of
death or disability or if the grant was exempt from the short-swing profit
provisions of Section 16(b).


9.           Adjustments.  Upon the occurrence of any of the following events,
the Optionee’s rights with respect to the Options shall be adjusted as
hereinafter provided unless otherwise specifically provided in a written
agreement between the Optionee and the Company relating to such Options:


(a)           If the shares of common stock shall be subdivided or combined into
a greater or smaller number of shares or if the Company shall issue any shares
of its common stock as a stock dividend on its outstanding common stock, the
number of shares of common stock deliverable upon the exercise of the Options
shall be appropriately increased or decreased proportionately, and appropriate
adjustments shall be made in the exercise price per share to reflect such
subdivision, combination or stock dividend.


(b)           If the Company is to be consolidated with or acquired by another
entity pursuant to an acquisition, the Board of any entity assuming the
obligations of the Company hereunder (the “Successor Board”) shall either (i)
make appropriate provision for the continuation of such Options by substituting
on an equitable basis for the shares then subject to such Options the
consideration payable with respect to the outstanding shares of common stock in
connection with the acquisition; or (ii) terminate all Options in exchange for a
cash payment equal to the excess of the fair market value of the shares
underlying the Options over the exercise price thereof.


(c)           In the event of a recapitalization or reorganization of the
Company (other than a transaction described in Section 9(b) above) pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of common stock, the Optionee upon exercising
Options shall be entitled to receive for the purchase price paid upon such
exercise, the securities the Optionee would have received if the Optionee had
exercised the Options prior to such recapitalization or reorganization.


(d)           Except as expressly provided herein, no issuance by the Company of
shares of common stock of any class or securities convertible into shares of
common stock of any class shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares underlying the
Options.  No adjustments shall be made for dividends or other distributions paid
in cash or in property other than securities of the Company.


(e)           Under this Section 9, no fractional shares shall be issued and the
Optionee shall receive from the Company cash in lieu of such fractional shares.


 (f)           The Board or the Successor Board shall determine the specific
adjustments to be made under this Section 9, and its determination shall be
conclusive.  If the Optionee receives securities or cash in connection with a
corporate transaction described in Section 9(a), (b) or (c) above as a result of
owning such restricted common stock, such securities or cash shall be subject to
all of the conditions and restrictions applicable to the restricted common stock
with respect to which such securities or cash were issued, unless otherwise
determined by the Board or the Successor Board.

 
4

--------------------------------------------------------------------------------

 
10.           Necessity to Become Holder of Record.  Neither the Optionee, the
Optionee’s estate, nor any Transferee shall have any rights as a shareholder
with respect to any shares underlying the Options until such person shall have
become the holder of record of such shares.  No dividends or cash distributions,
ordinary or extraordinary, shall be provided to the holder if the record date is
prior to the date on which such person became the holder of record thereof.


11.           Reservation of Right to Terminate Relationship.  Nothing contained
in this Agreement shall restrict the right of the Company to terminate the
relationship of the Optionee at any time, with or without cause.  The
termination of the relationship of the Optionee by the Company, regardless of
the reason therefor, shall have the results provided for in Sections 3 and 4 of
this Agreement.


12.           Conditions to Exercise of Options.  If a Registration Statement on
Form S-8 (or any other successor form) is not effective as to the shares of
common stock issuable upon exercise of the Options, the remainder of this
Section 12 is applicable as to federal law.  In order to enable the Company to
comply with the Securities Act of 1933 (the “Securities Act”) and relevant state
law, the Company may require the Optionee, the Optionee’s estate, or any
Transferee as a condition of the exercising of the Options granted hereunder, to
give written assurance satisfactory to the Company that the shares subject to
the Options are being acquired for such person’s own account, for investment
only, with no view to the distribution of same, and that any subsequent resale
of any such shares either shall be made pursuant to a registration statement
under the Securities Act and applicable state law which has become effective and
is current with regard to the shares being sold, or shall be pursuant to an
exemption from registration under the Securities Act and applicable state law.


The Options are further subject to the requirement that, if at any time the
Board shall determine, in its discretion, that the listing, registration, or
qualification of the shares of common stock underlying the Options upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary as a condition of, or
in connection with the issue or purchase of shares underlying the Options, the
Options may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected.


13.           Duties of the Company.  The Company will at all times during the
term of the Options:


(a)           Reserve and keep available for issue such number of shares of its
authorized and unissued common stock as will be sufficient to satisfy the
requirements of this Agreement;


(b)           Pay all original issue taxes with respect to the issuance of
shares pursuant hereto and all other fees and expenses necessarily incurred by
the Company in connection therewith;


(c)           Use its best efforts to comply with all laws and regulations
which, in the opinion of counsel for the Company, shall be applicable thereto.


14.           Severability.  In the event any parts of this Agreement are found
to be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.

 
5

--------------------------------------------------------------------------------

 
15.           Arbitration.  Any controversy, dispute or claim arising out of or
relating to this Agreement, or its interpretation, application, implementation,
breach or enforcement which the parties are unable to resolve by mutual
agreement, shall be settled by submission by either party of the controversy,
claim or dispute to binding arbitration in Palm Beach County, Florida (unless
the parties agree in writing to a different location), before a single
arbitrator in accordance with the rules of the American Arbitration Association
then in effect.  The decision and award made by the arbitrator shall be final,
binding and conclusive on all parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof.


16.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.


17.           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar receipted delivery, or by facsimile delivery as follows:


The Optionee:                                                          Jeffrey
Yesner
__________________________
__________________________


The Company:                                                          Options
Media Group Holdings, Inc.
 
123 NW 13th Street

 
Suite 300

 
Boca Raton, FL 33432

 
Attention: Scott Frohman

 
Fascimile: (561) 892-2618



with a copy to:                                                          Michael
D. Harris, Esq.
Harris Cramer LLP
3507 Kyoto Gardens Drive, Suite 320
Palm Beach Gardens, FL 33410
Facsimile:  (561) 659-0701


or to such other address as either of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted to, or from, as the case may be, the delivery in person or by
mailing.


18.           Attorney’s Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to a reasonable attorneys’ fees, costs and expenses.


19.           Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided herein or performance
shall be governed or interpreted according to the laws of the State of Nevada
without regard to choice of law considerations.

 
6

--------------------------------------------------------------------------------

 
20.           Oral Evidence.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.


21.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


22.           Section or Paragraph Headings.  Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.


23.           Stop-Transfer Orders.


(a)           The Optionee agrees that, in order to ensure compliance with the
restrictions set forth in this Agreement, the Company may issue appropriate
“stop transfer” instructions to its duly authorized transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


(b)           The Company shall not be required (i) to transfer on its books any
shares of the Company’s common stock that have been sold or otherwise
transferred in violation of any of the provisions of the Agreement or (ii) to
treat the owner of such shares of common stock or to accord the right to vote or
pay dividends to any purchaser or other Transferee to whom such shares of common
stock shall have been so transferred.


24.           Exclusive Jurisdiction and Venue. Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state or federal courts of Florida and
venue shall be in the County of Palm Beach or appropriate federal district and
division.  The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens.




[Signature Page to Follow]
 
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties hereto have set their hand and seals the day and
year first above written.


WITNESSES:
Options Media Group Holdings, Inc.

 

      OPTIONEE:            
/s/ Scott Frohman
   
/s/ Jeff Yesner
 
Name: Scott Frohman
   
Name: Jeffrey A. Yesner
 
Title: Chief Executive Officer
   
 
 




Date: November 14, 2011

 
 
8

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE


To:          __________________________
__________________________
__________________________
Attention _________, _______________
Facsimile: (____) _____-______
 
 
 
Please be advised that I hereby elect to exercise my option to purchase shares
of ___________, pursuant to the Stock Option Agreement dated __________________.
 


 
Number of Shares to Be
Purchased:                                                                                                _______________
 


 
Multiplied by: Purchase Price Per
Share                                                                                      
$_______________
 


 
Total Purchase
Price                                                                                                                        $_______________
 


 
Please check the payment method below:
 


 
____           Enclosed is a check for the total purchase price above.
 


 
____           Wire transfer sent on _____________, 20__.
 


 
Please contact me as soon as possible to discuss the possible payment of
withholding taxes and any other documents we may require.
 




Name of Option Holder (Please Print): ________________________________


Address of Option Holder


________________________________________________________________




Telephone Number of Option
Holder:                                                                ________________________________


Social Security Number of Option
Holder:                                                         ________________________________
 

 
 
9

--------------------------------------------------------------------------------

 


If the certificate is to be issued to person other than the Option Holder,
please provide the following for such person:




________________________________
(Name)


________________________________
(Address)


________________________________


________________________________




________________________________
(Telephone Number)


________________________________
(Social Security Number)
 




In connection with the issuance of the Common Stock, if the Common Stock may not
be immediately publicly sold, I hereby represent to the Company that I am
acquiring the Common Stock for my own account for investment and not with a view
to, or for resale in connection with, a distribution of the shares within the
meaning of the Securities Act of 1933 (the “Securities Act”).


I am______ am not ______ [please initial one] an accredited investor for at
least one of the reasons on the attached Exhibit A.  If the SEC has amended the
rule defining the definition of accredited investor, I acknowledge that as a
condition to exercise the Options, the Company may request updated information
regarding the Holder’s status as an accredited investor.  My exercise of the
Options shall be in compliance with the applicable exemptions under the
Securities Act and applicable state law.






________________________________
Dated: _________________

Signature of Option Holder
 
 
10

--------------------------------------------------------------------------------

 
Exhibit A
To Stock Option Agreement
For Individual Investors Only:


1.           A person who has an individual net worth, or combined net worth
(with his or her spouse) who has, in excess of $1,000,000.  For purposes of this
question, “net worth” means the excess of total assets at fair market
value.  The fair market value of my primary residence and the indebtedness on
mortgages or deeds of trust related to such residence shall be excluded unless
the indebtedness exceeds the fair market value.


2a.           A person who had individual income (exclusive of any income
attributable to the person’s spouse) of more than who has $200,000 in each of
the two most recently completed years and who reasonably expects to have an
individual income in excess of $200,000 this year.


2b.           Alternatively, a person, who with his or her spouse, has joint
income in excess of $300,000 in each applicable year.


3.           A director or executive officer of the Company.


Other Investors:


4.           Any bank as defined in Section 3(a)(2) of the Securities Act of
1933 (“Securities Act”) whether acting in its individual or fiduciary capacity;
any broker or dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934; insurance company as defined in Section 2(13) of the
Securities Act; investment company registered under the Investment Company Act
of 1940 or a business development company as defined in Section 2(a)(48) of that
Act; Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000, or if a self-directed plan, with investment decisions made solely
by persons that are accredited investors.


5.           A private business development company as defined in Section
202(a)(22) of the Investment Advisors Act of 1940.


6.           An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.


7.           A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of the
Securities Act.


8.           An entity in which all of the equity owners are accredited
investors.
 
 
11